Exhibit 10.1

 



AMENDMENT TO PROMISSORY NOTE

 

This Amendment to Promissory Note (this “Amendment”) is entered into as of
December 31, 2019, by and between Iliad Research and Trading, L.P., a Utah
limited partnership (“Lender”), and Inpixon, a Nevada corporation (“Borrower”).
Capitalized terms used in this Amendment without definition shall have the
meanings given to them in the Note (as defined below).

 

A. Borrower previously issued to Lender a Promissory Note dated December 21,
2018 in the principal amount of $1,895,000.00 (the “Note”).

 

B. Borrower has requested that Lender extend (i) the standstill for redemptions
under the Note (the “Standstill Extension”) and (ii) the Maturity Date of the
Note (the “Maturity Date Extension” and, together with the Standstill Extension,
the “Extensions”).

 

C. Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extensions.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Standstill Extension. Subject to the terms, conditions and understandings
contained in this Amendment, Borrower and Lender agree that the standstill set
forth in that certain Standstill Agreement, dated as of August 8, 2019, as
modified by that certain Exchange Agreement, dated as of October 24, 2019, by
and between Borrower and Lender, shall be extended to March 31, 2020. For the
avoidance of doubt, Lender shall not be entitled to redeem all or any portion of
the Note (the “Standstill”) until March 31, 2020 (the “Standstill Period”).
Unless otherwise agreed to by Borrower and Lender, Borrower understands that the
Standstill shall terminate immediately upon the earliest occurrence of (a) any
breach of this Amendment, or (b) any Event of Default after the date hereof, and
that in any such case, Lender may seek all recourse available to it under the
terms of the Note, this Amendment, any other Transaction Document, or applicable
law. Upon the termination of this Amendment or the expiration of the Standstill
Period, among other rights, Lender shall have the right to redeem all or any
portion of the outstanding balance in accordance with the terms of the Note.

 

3. Maturity Date Extension. The Maturity Date for the Note is hereby extended
until March 31, 2020.

 

4. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 



 

 

 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e) Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

5. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Extensions or any other amendment
to the Note granted herein.

 

6. Other Terms Unchanged. The Note, as amended by this Amendment, remains and
continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the parties, and is in all respects agreed to, ratified,
and confirmed. Any reference to the Note after the date of this Amendment is
deemed to be a reference to the Note as amended by this Amendment. If there is a
conflict between the terms of this Amendment and the Note, the terms of this
Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under the Note, as in effect
prior to the date hereof. For the avoidance of doubt, this Amendment shall be
subject to the governing law, venue, and Arbitration Provisions, as set forth in
the Note.

 



2

 

 

7. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Amendment, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

9. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

  LENDER:             Iliad Research and Trading, L.P.             By: Iliad
Management, LLC, its General Partner               By: Fife Trading, Inc., its
Manager               By: /s/ John M. Fife       John M. Fife, President        
    BORROWER:             Inpixon             By: /s/ Nadir Ali   Printed Name:
Nadir Ali   Title: CEO

 

 

[Signature Page to Amendment to Promissory Note]

 

 



 

